Mahoney, J.
Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered January 25, 1993, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
By his plea of guilty, defendant has forfeited appellate review of any claim that his right to testify before the Grand Jury (CPL 190.50) has been violated (see, e.g., People v Smith, 168 AD2d 915, lv denied 77 NY2d 911; People v Roberson, 149 AD2d 926, lv denied 74 NY2d 746; People v Prest, 105 AD2d 1078, 1079; People v Ferrara, 99 AD2d 257). Nor are we persuaded that the special circumstances present in People v Ferrara (supra) and similar cases (see, People v Stevens, 151 AD2d 704; People v Prest, supra; People v Lincoln, 80 AD2d 877) exist here so as to warrant departure from the general rule. It also being clear that failure to make a CPL 190.50 (5) (c) motion, standing alone, is insufficient to demonstrate that a defendant was denied "meaningful representation” within the meaning of People v Baldi (54 NY2d 137) (see, e.g., People v Brown, 184 AD2d 856, lv denied 80 NY2d 927; People v Hamilton, 165 AD2d 908; People v Sylvester, 165 AD2d 920) and discerning no other representational deficiencies, we reject defendant’s argument that he was denied effective assistance of counsel.
Mercure, J. P., Cardona, White and Casey, JJ., concur. Ordered that the judgment is affirmed.